Opinion by
Porter, J.,
The parties to this appeal have filed a stipulation setting forth that this record presents only the same question involved in the case of the Cape May Peal Estate Company v. Henderson, ante, p. 1, in which an opinion has this day been filed, and agreeing that judgment shall be entered in this case in accordance with the disposition of that appeal.
The judgment is reversed and judgment is now entered in *7favor of the plaintiff and against the defendants for $1,260, with interest at the rate of five per centum per annum from the day in plaintiff’s statement set forth, with costs.